DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 18 are presented for examination.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 , 3 and 5 of U.S. Patent No. 10,886,947. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are an obvious variation of the patent claims in that the scope of the claims are similar.  Claim 1 of the instant application method steps are found in the patent claims and the claims are not patentably distinct from each other because managing data from one or more non-volatile memory device does not differentiate from the patent claimed method of correcting data read from one or more non-volatile memory devices rather it’s an obvious variation of the patent claim.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to realize that the invention of the instant application would comprise at least the method steps of Hanham of correcting data read from one or more non-volatile memory device because Hanham teaches a system for maintaining the integrity of the memory system includes the steps of managing data from one or more non-

USP 10,886,947
Instant Application 17/140,853
1.  A method for correcting data read from one or more non-volatile memory devices of a memory system, the method comprising:
1. A method for managing data from one or more non-volatile memory devices of a memory system, the method comprising:
receiving two or more frames of the data from the one or more non-volatile memory devices,
receiving two or more frames of the data from the one or more non-volatile memory devices,
wherein all of the received frames are coded using an Error Correction Code (ECC) 

decoding each of the two or more frames by passing each of the two or more frames sequentially

and alternately between first and second ECC sub-decoders respectively configured to operate on the first and second sub-codes;
wherein first and second ECC sub- decoders are configured to operate on the first and second sub-codes, respectively;
and wherein decoding includes processing, simultaneously, a first frame of the two or more frames by the first sub-decoder and a second frame of the two or more frames by the second sub-decoder.
and simultaneously decoding a first frame of the two or more frames by the first sub- decoder and a second frame of the two or more frames by the second sub-decoder.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPAP 2017/0187397).
Claims 1 and 2:
Kim substantially teaches the claimed invention.  Kim teaches a semiconductor device and method that includes a decoding unit for decoding encoded data, the method comprising: a data storage device (100) having a nonvolatile memory (300) configured for example as a NAND flash memory device and error corrected by an error correction code (ECC) unit (240) (see fig. 1 and par. 0056).  Kim teaches that the data storage includes a first decoding group (245) with a plurality of first type decoders (245a, …245m) sequentially connected to a second  decoding group (247) that have a plurality of second type decoders (s47a, … 247n) (see par. 0058).  
Kim teaches that the ECC unit includes blocks of encoded data received from a host and a lookup table based on the characteristics of the memory device provides information to the first and second decoding group (see par. 0059 to 0060).    Kim teaches that the decoding control block (241)  may control one or more fist type of decoders when the read-out RDT information is transmitted in parallel (see par. 0062), which reads on “simultaneously decoding a first frame of the two or more frames by the first sub-decoder and a second frame of the two or more frames by the second sub-decoder.”
Kim does not specifically teach that the storage system receives two or more frames from the one or more nonvolatile memory devices; however, this teaching is obvious to the teachings of Kim since, Kim teaches that a data storage device for reducing power consumption includes a nonvolatile memory having a plurality of memory chips coupled to a controller through a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Kim would have comprise the limitation of receiving two or more frames of the data from the one or more non-volatile memory devices because Kim teaches a storage device for reducing power consumption includes a nonvolatile memory providing and storing data for a plurality of decoding groups in conjunction with a look-up table.   This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a storage device with a nonvolatile memory for reducing power consumption as taught by Kim (see par. 0114).

Allowable Subject Matter
Claims 3 to 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 to 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the allowance of the claims is the inclusion of the allocation step not found in the prior .art made of record.  Goldenberg (USP 10367528) one such example of the prior art made of record, teaches a storage device that includes a non-volatile memory and a plurality of decoders for applying a low density parity check coding algorithm based on sub matrices associated with a first and second sub-code.  However, The prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of a method   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al.	(USPAP 2011/0246853) discloses a semiconductor device for improving bit error rate comprising a plurality of decoders connected to sequentially receiving encoded data divided into a plurality of sub information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Shelly A Chase/Primary Examiner, Art Unit 2112